         Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

TRACI ST. CLAIRE,

            Plaintiff,

v.                                           CASE NO. 1:17-CV-03370-AT

DITECH FINANCIAL, LLC, f/k/a
Green Tree Servicing, LLC,


            Defendant.


DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
  TO RECONSIDER REOPENING THE CASE [AND] MOTION FOR
      LEAVE TO AMEND AND SUPPLEMENT COMPLAINT

      COMES NOW Defendant Ditech Financial, LLC, f/ka/ Green Tree

Servicing LLC, (“Ditech”) and submits this Response in Opposition to Plaintiff’s

“Motion to Reconsider Reopening the Case [and] Motion for Leave to Amend and

Supplement Complaint” (the “Motion to Reopen” and “Motion for Leave”). [ECF

33].1 In support of this Response, Ditech respectfully shows the Court as follows:




1
 While the Motion to Reopen and Motion for Leave were filed as one document, it
appears that they are two separate motions.
                                         1
         Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 2 of 7




                                 INTRODUCTION

      On September 21, 2018, the Court administratively closed this case and

referred it to mediation to be conducted by a magistrate judge with pro bono

counsel appointed for the Plaintiff. [ECF 32, p. 32]. Accordingly, on September

24, 2018, the case was referred to Settlement Judge Magistrate J. Clay Fuller.

Plaintiff filed her Motion to Reopen and Motion for Leave on October 3, 2018,

requesting that the Court re-open the case prior to mediation and allow her to file a

78-page Amended Complaint, which adds additional defendants and ten additional

causes of action. [ECF 33]. Ditech respectfully requests that Plaintiff’s Motion to

Reopen and Motion for Leave be denied in order to preserve the valuable time and

resources of the Court and the parties, and to allow the parties to work in good

faith towards a full and final resolution of this matter at the mediation.

               ARGUMENT AND CITATION OF AUTHORITY

I.    Plaintiff’s Motion to Reopen Should be Denied.

      In support of the Motion to Reopen, Plaintiff argues that the Court should

“lift the Administrative Stay of Proceedings” because “I fear that the Settlement

Mediation Conference ‘might’ be a waste of everyone’s time because I simply

can’t agree with any dismissal with prejudice of claims that are unresolved and

directly related to this action.” [ECF 33, p. 3]. Plaintiff also argues that “I am not

                                           2
         Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 3 of 7




sure that I can settle this matter with Ditech knowing that in so doing, I will most

likely release them from ever having to admit to or actually correct its mistake.”

[ECF 33, p. 4].

      Despite the Plaintiff’s speculation that she “might” not be able to agree to a

settlement, Defendant respectfully submits that mediation will be a valuable use of

the parties’ time and efforts. As the Eleventh Circuit Court of Appeals has

explained, “[t]here is a strong public interest in the expeditious resolution of

lawsuits through settlement.” Bradley v. Sebelius, 621 F.3d 1330, 1339 (11th Cir.

2010). In this case, Defendant has consistently and in good faith attempted to

negotiate with Plaintiff’s former counsel, and now Plaintiff herself, to resolve this

matter amicably. As Plaintiff’s former counsel noted in his Motion to Withdraw,

Plaintiff’s “views of a proper outcome in this matter” were so disparate that he

could not “proceed with the matter in a manner that approaches [Plaintiff’s]

expectations.” [ECF 24, p. 2]. Defendant submits that mediation will allow the

parties to focus their efforts on resolving this matter instead of engaging in

prolonged litigation.

      Contrary to the Plaintiff’s speculation that mediation will result in an

incomplete resolution, Defendant is prepared to work in mediation towards a

resolution of Plaintiff’s current claims and potential claims asserted in the

                                         3
         Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 4 of 7




Amended Complaint, as well as the correction of any actual errors in the servicing

of the subject mortgage loan. Because mediation may obviate the need for

continued litigation, Defendant respectfully requests that Plaintiff’s Motion to

Reopen be denied.

II.   Plaintiff’s Motion for Leave Should be Denied.

      In determining whether to grant leave to amend outside of the time period

set forth in Federal Rule of Civil Procedure 15(a), the Court may consider undue

delay, bad faith or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party, and the

futility of the amendment. Nolin v. Douglas County, 903 F.2d 1546, 1550 (11th

Cir. 1990). As an initial matter, Defendant notes that Plaintiff’s Motion for Leave

is premature unless and until Plaintiff’s Motion to Reopen is granted. Therefore,

Defendant’s response to this motion is also premature. Indeed, at this time, “[a]ll

deadlines in this action are STAYED and the case is ADMINISTRATIVELY

CLOSED pending the outcome of the mediation.” [ECF 32, p. 32].

      Due to the voluminous nature of Plaintiff’s Amended Complaint (i.e., 78

pages, 310 paragraphs, and 12 causes of action), Defendant reserves the right to

fully brief its opposition to Plaintiff’s Motion for Leave until this motion is ripe for

review (i.e., if the Court grants Plaintiff’s Motion to Reopen or if the case does not

                                           4
         Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 5 of 7




settle in mediation). Briefly however, Defendant submits that Plaintiff’s Motion

for Leave should be denied because of undue delay, as Plaintiff waited more than a

year after this case was filed, and after an order on Defendant’s Motion Dismiss

the Complaint was entered, to file the Motion for Leave. Whether granted or not,

the Court’s review of Plaintiff’s lengthy Amended Complaint will only serve to

delay this case further. Furthermore, it appears that most of Plaintiff’s new claims

in the Amended Complaint relate to her alleged overpayment of PMI premiums,

which occurred prior to the filing of the original Complaint on September 5, 2017.

(See generally, ECF 33-1). Therefore, Plaintiff could have undoubtedly asserted

these new claims in her original Complaint.

       Furthermore, Defendant will experience undue prejudice if the Motion for

Leave is granted. Plaintiff’s original Complaint was over 50 pages long and

alleged 16 separate RESPA violations. [ECF 1]. Due to the extensive breadth of

the Complaint, Defendant incurred significant costs in reviewing the claims in the

Complaint and briefing its Motion to Dismiss. Plaintiff now seeks to amend the

Complaint significantly, adding additional defendants, hundreds of new

allegations, and ten new causes of action. If the Motion for Leave is granted, it

would essentially require Defendant to start the lawsuit over again because only

two of the causes of action in the Amended Complaint were asserted previously

                                         5
           Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 6 of 7




(i.e., for violation of the HPA and RESPA).         Finally, an amendment to the

Complaint at this time would be futile given the possibility of resolution of all

claims in mediation. Therefore, to alleviate the burden on the Court and the parties’

time and resources, Defendant respectfully requests that the Motion for Leave be

denied.2

      This 18th day of October 2018.

                                          /s/ Monika V. Scott
                                          Mark J. Windham
                                          Georgia Bar No. 113194
                                          mark.windham@troutman.com
                                          Monika V. Scott
                                          Georgia Bar No. 558009
                                          monika.scott@troutman.com

TROUTMAN SANDERS LLP
600 Peachtree Street, N.E., Suite 3000
Atlanta, GA 30308-2216
Phone: (404) 885-3828
Counsel for Defendant Ditech Financial, LLC




2
  Plaintiff also expresses concerns that Defendant “keeps a file of recorded
conversations for two years.” [ECF 33, p. 5]. This concern is unfounded. While
Ditech may maintain certain records for two years as a matter of ordinary business
practice, records pertaining to this case are not subject to that policy because
Ditech has placed a litigation hold on them.
                                         6
             Case 1:17-cv-03370-AT Document 36 Filed 10/18/18 Page 7 of 7




                             CERTIFICATE OF SERVICE

           I certify that I have on this day filed and served the within and foregoing

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION

TO RECONSIDER REOPENING THE CASE AND MOTION FOR LEAVE

TO AMEND AND SUPPLEMENT COMPLAINT by using the Court’s ECF

system, and by depositing a copy of same in Federal Express with adequate first-

class postage affixed thereto, addressed as follows:

                                     Traci St. Claire
                                8390 Emerald Pointe Lane
                                 Gainesville, GA 30506

           I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.

           This 18th day of October 2018.


                                             /s/ Monika V. Scott
                                             Monika V. Scott
                                             Georgia Bar No. 558009




                                            7
36674259
